DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoeffmann et al (US 20170099548 A1)(See figs.4-11 for reference of cited elements).

With respect to claim 1, Schoeffmann discloses a speaker box comprising: 
a housing (#116,180), the housing comprising a base (#116) and a cover (#180) cooperatively forming an accommodation space (collar #116 and pot plate #180 form an accommodation space for housing the magnet system #150 of the speaker #110), the base defining a through hole (as shown in figure 7, an unlabeled through hole is formed at the stabilizing tab #126 in the collar #116 for accommodating the printed circuit #136); 
a speaker unit (#150) accommodated in the accommodation space of the housing; and 
a flexible circuit board (#136) electrically coupled to the speaker unit, the flexible circuit board comprising an end received in the housing and an opposite end exposed to outside of the housing (as shown in figure 7, printed circuit #136 comprises an end received in the housing #180,116; and an end exposed to an outside of the housing); 
wherein the flexible circuit board comprises a first surface facing the cover and a second surface opposite to the first surface and the cover (see fig.4 for details of printed circuit #136), a first pad (#138) and a second pad (#140) being disposed at the second surface; 
the flexible circuit board comprises a first mounting part (fig.4 portion of #136 comprising pads #138), a second mounting part (fig.4 portion of #136 comprising pads #140) and a bending part (fig.4 middle bent portion of #136) connected between the first mounting part and the second mounting part; 
the first pad is arranged on the first mounting part and configured to be electrically coupled to the speaker unit (Par.[0045] pads #138 are electrically coupled to the coil assembly #130 of the speaker); and 
the second pad is arranged on the second mounting part and configured to be electrically coupled to external circuits, the second pad being exposed to outside of the housing via the through hole (Par.[0043] pads #140 may be connected to an external circuit such as a source).

With respect to claim 2, Schoeffmann discloses the speaker box of claim 1, wherein the first mounting part and the second mounting part are flat plate-shaped and the bending part is ladder-like shaped (See fig.4 #136).

With respect to claim 3, Schoeffmann discloses the speaker box of claim 2, wherein the first mounting part is U-shaped and comprises a body and two legs extending from opposite ends of the body, the first pad being disposed at the legs (See fig.4 leg portions of printed circuit #136 comprise pads #138).

With respect to claim 5, Schoeffmann discloses the speaker box of claim 1, wherein the cover comprises a supporting portion (#126) conformed to the through hole, the supporting portion being received in the through hole, the second mounting part (#136) being mounted on the supporting portion with the second pad opposite to the supporting portion (Par.[0047]; as shown in figure 7, an unlabeled through hole is formed at the stabilizing tab #126 in the collar #116 for accommodating the printed circuit #136).

With respect to claim 6, Schoeffmann discloses the speaker box of claim 5, wherein the supporting portion (#126) is disposed at an inner surface of the cover (#180)(see fig.7).

With respect to claim 7, Schoeffmann discloses the speaker box of claim 5, wherein the supporting portion is made of plastic material (Par.[0051] collar #116 that forms supporting portion #126 may be formed of plastic material).

With respect to claim 8, Schoeffmann discloses the speaker box of claim 1, wherein the through hole has a size conformed to that of the second pad (See fig.7 for through hole in collar #116 sized for accommodating printed circuit #136).

With respect to claim 9, Schoeffmann discloses the speaker box of claim 1, wherein the flexible circuit board further comprises a plurality of spots (#142) configured to connect the flexible circuit board with the housing (Par.[0047]).

With respect to claim 10, Schoeffmann discloses the speaker box of claim 1, wherein the flexible circuit board has an integral structure (Par.[0043] #136).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, applicant states “The amended claim 1 claims a lens module”.  The Examiner would like to note that claim 1 has not been amended by the applicant in the current response.  Additionally, claim 1 does not disclose a “lens module”, as stated in the applicant’s remarks. 
Regarding the applicant’s remarks of the rejection of claim 1 in view of the Schoeffmann et al (US 20170099548 A1) reference; it is not clear from the applicant’s remarks which limitation of the claim is being argued as not being anticipated by Schoeffmann.  The applicant has not argued specific claim language within the remarks.  The applicant has merely provided an underlined section “The whole flexible printed circuit 136 is received in the enclosure 190”.  The Examiner is assuming that the applicant is arguing the following claim limitation:
“the flexible circuit board comprising an end received in the housing and an opposite end exposed to outside of the housing”The Examiner disagrees with the applicant arguments and maintains that the flexible circuit board #136 of Schoeffmann comprises an end received in housing #180 and an opposite end exposed to an outside of the housing #180 as best illustrated in figures 4, 6A,B and 7.  The previous office action has relied upon element #180 to teach a housing comprising a base #116 and cover #180 (see fig.6A,B), not element #190 as mentioned by the applicant. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654